Exhibit 10.13

LEASE AGREEMENT.

THIS LEASE AGREEMENT, made, executed and entered into this 28 day of January
2008, by and between PBI PROPERT1ES, an Iowa general partnership. LARRY KANE
INVESTMENTS, L.C., an Iowa limited liability company, and SWATI DANDEKAR
(hereinafter “Landlord”), and 2ND STORY SOFTWARE, INC. (hereinafter ‘Tenant”)

WITNESSETH:

In consideration of the promises, covenants and agreements of the parties
contained and made herein. Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord the premises, property and facilities hereinafter described
upon the terms and conditions hereinafter set forth

1. LEASED PREMISES The premises which is the subject matter of this Lease is
situated upon Lot 3, Council Street Industrial Park First Addition to Cedar
Rapids, Iowa, and is more particularly described as follows:

ALL OF THE NORTH BUILDING CONSISTING OF TWO (2) FLOORS AND THE SECOND FLOOR OF
THE SOUTH BUILDING

Any reference hereinafter in this Lease to “leased premises” or “premises” shall
mean and refer to the above-described office space being leased by Tenant. Any
reference hereinafter in this Lease to “real estate” shall mean and refer to Lot
3, Council Street Industrial Park First Addition to Cedar Rapids, Iowa.

2. TERM. The initial term of this Lease {hall be for a period of sixty-six
(66) months commencing on March 1, 2008, and ending on August 31, 2013.

Landlord hereby grants to Tenant the option to renew this Lease for an
additional two (2) year period upon the same conditions and terms which were in
effect during the original term except for an adjustment in the base annual
rental. Written notice of the exercise of said option by Tenant must be received
by Landlord no later than six (6) months prior to termination of the original
term.

3. RENTAL. Tenant shall pay to Landlord as annual base rental for the premises
during the initial term of this Lease an annual base rent of $369,000 00 payable
monthly in the amount of $30,750 00 in advance at such place as may be
designated by Landlord.

The annual base rent shall be adjusted for the option term of the Lease to be
$405,900 00 payable monthly in advance in the amount of $33,825 00.

4 NET RENTAL. It is the intention of the parties hereto that this Lease is a
“triple net Lease” and that the rentals payable to Landlord shall be a net
rental and Tenant as hereinafter more particularly set forth, shall pay any and
all taxes, costs and expenses arising from the use and occupancy of the leased
premises. If a sales tax or other similar tax is imposed against Landlord on the
rentals due pursuant to this Lease Agreement during the term of this Lease or
any extension thereof, Tenant shall pay as additional rent such tax as may be
imposed. In no event, however, shall Tenant be required to pay any income tax
based upon the receipt of the rentals by Landlord

5. TENANT’S PROPORTIONATE SHARE OF COMMON AREAS AND FACILITIES. In addition to
the base annual rental payable pursuant to paragraph 3 hereof, the Tenant shall
pay to the Landlord quarterly its proportionate share of the cost of operating
and maintaining the



--------------------------------------------------------------------------------

common areas and facilities, including without limitation all parking areas,
access roads, sidewalks, landscaped space and other space used in common or
available for use in common by the Tenant or its customers, employees, agents or
other invitees. Operating and maintaining such areas and facilities shall
include without limitation furnishing exterior and parking area lighting,
cleaning, snow removal line painting, care of lawn, shrubs and plants, payment
of water and sewerage charges, maintenance and repair of above-ground utility
systems, and general maintenance of all areas and facilities provided by the
Landlord for the common use of the occupants of the buildings Tenant's
“proportionate share” shall be seventy-five percent (75%)

6. TAXES Tenant shall have the responsibility of paying, as additional rent, its
proportionate share of real estate taxes, special assessments or similar charges
levied against the leased premises and the improvements thereon by virtue of any
present or future law of the United States of America, the State of Iowa, any
county or municipality, or any political subdivision of any of the aforesaid On
the first day of each month, Tenant shall pay to Landlord, as additional rent,
one-twelfth (1/12) of the estimated real estate taxes, special assessments, or
other charges to become due during the following twelve (12) month period, which
funds shall be applied by Landlord to payment of said taxes as the same become
due and payable Landlord will maintain such payments in a noninterest bearing
account. Estimated tax payments will be made on the best information currently
available. As of the end of each fiscal tax year, any overpayments will be
credited and any underpayment will be added In computing the estimated taxes to
be paid for the following fiscal tax year. As a new millage rate becomes known
or a new assessed value becomes known, the same adjustments will be made as
outlined above. Tenant shall have the responsibility of paying any increase in
the real estate taxes caused by any other improvements constructed by or at the
direction of Tenant. In the event Landlord pays any taxes, assessments, or
charges from the funds in its possession, it will furnish Tenant with receipts
showing the payments made. In the event Landlord fails to properly apply any
funds in its possession to the payment of taxes, Tenant may pay the same and
deduct the amount thereof from the rentals payable hereunder. Taxes payable for
the year the Lease terminates shall be prorated as of the date the Lease expires
and Tenant’s share of those taxes shall be due and payable with the final
month’s rent payment. In the event any special assessments are made against the
premises payable in annual Installments at the option of the taxpayer, Tenant
will only be obligated to pay such installments, together with interest of other
carrying charge, as shall become due and payable during the Lease term.

7. FIRE AND CASUALTY INSURANCE Tenant shall have the responsibility of paying,
as additional rent, its proportionate share of the expense of keeping all
buildings and improvements affixed to said premises and all furnishings,
fixtures and equipment located thereon insured at all times against loss by
fire, windstorm, lightning, tornado and other hazards and casualties to Full
Replacement Cost. Said policy shall provide that full replacement value (without
deduction for depreciation) shall also apply if the building or Improvements
must be rebuilt at a different location due to then applicable laws, statutes or
ordinances. In the event of the destruction of or damage to the leased premises
by fire or other casualty, the proceeds from said insurance will be used to
replace, restore and repair the leased premises, Tenant shall be obligated to
pay for any increase in insurance premiums caused by and/or resulting from its
use and occupancy of the premises.

8. DESTRUCTION OF PREMISES Tenant shall give immediate written notice to
Landlord of any damage caused to the premises by fire or any other casualty. In
the event of a partial destruction or damage of the leased premises, which is a
business interference, that is, which prevents the conducting of a normal
business operation and which damage is reasonably repairable within one hundred
twenty (120) days after its occurrence, this Lease shall not terminate but the
rent for leased premises shall abate during the time of such business
interference In the event of partial destruction, Landlord shall repair such
damages within one hundred twenty (120) days of its occurrence unless prevented
from so doing by acts of God, the elements, the public enemy, strikes, riots,
insurrection, government regulations, city ordinances, labor, material or
transportation shortages, or other causes beyond Landlord’s reasonable control.



--------------------------------------------------------------------------------

In the event of a total destruction or damage of the leased premises so that
Tenant is not able to conduct its business on the premises or the then current
legal use for which the premises are being used and which damages cannot be
repaired within one hundred twenty (120) days, this Lease may be terminated at
the option of either Landlord or Tenant. Such termination in such event shall be
effected by written notice of one party to the other, within twenty (20) days
after such destruction. Tenant shall surrender possession within ten (10) days
after such notice issues, and each party shall be released from all future
obligations hereunder, Tenant paying rental pro rata only to the date of such
destruction. In the event of such termination of this Lease, Landlord at its
option, may rebuild or not, according to its own wishes and needs

Nothing in this paragraph 8 shall limit Landlord’s right to collect any and all
amounts payable under the provisions of paragraph 10 of this Lease.

9. LIABILITY INSURANCE Tenant shall, at its expense, maintain comprehensive
general public liability insurance. Such insurance shall have limits of not less
than Five Hundred Thousand Dollars ($500,000.00) for personal injury sustained
by anyone (1) person; One Million Dollars ($1,000,000.00) for personal injury
sustained in any one (1) accident; and One Hundred Thousand Dollars
($100,000.00) for property damage in any one (1) accident. In addition, Tenant
shall maintain a liability umbrella policy in the amount of Five Million Dollars
($5,000,000.00)

10. RENTAL VALUE INSURANCE Tenant shall, at its expense, provide Rental Value
Insurance with Landlord as the named insured in an amount sufficient to pay the
following for a period of six (6) months; all rentals due under the terms of
this Lease; all real estate taxes which are the obligation of Tenant hereunder;
and all insurance premiums.

11. GENERAL INSURANCE PROVISIONS. All insurance required to be maintained by
Tenant under the terms of this Lease shall name Landlord as an insured party and
shall be in such companies and in such form as shall be acceptable to Landlord.
Such policies shall contain an agreement by the insurance company that such
policy or policies shall not be canceled without at least ten (10) days prior
written notice to Landlord. Tenant shall deliver to Landlord copies of insurance
policies in force or appropriate certificates of insurance and shall furnish
Landlord with proof that such policies have been renewed at least ten (10) days
prior to their expiration date.

12. USE OF PREMISES Tenant shall use and occupy the subject premises only for
general office purposes. Tenant shall not use or knowingly permit any part of
such premises, property or facilities to be used or occupied for any unlawful
purpose. Tenant shall, at Tenant’s own cost and expense, procure each and every
permit, license, certificate or other authorization required in connection with
the lawful and proper use of the leased premises or required in connection with
any building or improvements now or hereafter erected on the leased premises.
Landlord shall cooperate with Tenant and join in the execution of necessary
applications and other documents.

Tenant shall make all repairs, alterations, additions or replacements to the
leased premises, whether interior or exterior, structural or nonstructural,
required by any law or ordinance or any order or regulation of any public
authority necessary because of Tenant’s use or occupancy of the leased premises
and to keep the leased premises equipped with all safety appliances so required
because of such use or occupancy.

13. UTILITIES Tenant shall, at its own expense, pay for all utilities serving
the leased premises.



--------------------------------------------------------------------------------

14. CONDITION OF PREMISES The occupancy by Tenant of the leased premises shall
constitute an acknowledgment by Tenant that the leased premises are in the
condition called for by this Lease and that Landlord has performed all of the
Landlord’s work with respect therein and that all construction required in
accordance with the terms of this Lease have been fully and satisfactorily
completed in accordance with the terms hereof.

15. CARE AND MAINTENANCE OF PREMISES AND REAL ESTATE

(a) LANDLORD’S DUTY OF CARE AND MAINTENANCE. Landlord shall, at its expense,
maintain in good repair the walls, roofs and floors of the buildings, as well as
the structural soundness of the buildings and all underground gas, water and
sewer pipes. In addition, Landlord shall maintain in good repair the atrium,
parking lot, sidewalks and driveways on the Premises. The normal recurring
maintenance costs, excluding major repairs or items of the “capital” nature, for
maintaining and repairing the parking lot, sidewalks and driveways on the
Premises shall be a common maintenance expense.

(b) TENANT’S DUTY OF CARE AND MAINTENANCE Tenant shall keep and maintain the
inside of the leased premises in good repair, perform routine maintenance on the
heat and air conditioning systems equipment, and shall be responsible for all
glass, and any casualty damage, reasonable wear and tear excepted, except,
however, as such casualty damage may have been caused by Landlord’s negligence.
Tenant shall furnish Janitorial service to the leased premises at Tenant’s
expense. Tenant shall at its own expense add additional air conditioners as
needed and a power generator to service their needs. All costs to install,
purchase, maintain and repair the add-on air conditioners and generator will be
the responsibility of the Tenant.

16. MECHANIC’S LIENS. In the event any mechanic’s lien shall arise or be claimed
upon the subject premises against either Tenant or Landlord on account of
material furnished or labor or work performed by either under the rights and
obligations of either under this Lease Agreement, and a mechanic’s lien be filed
or an action be brought for the foreclosures of any such lien against either
Tenant or Landlord, or both, then Tenant and landlord each agree to either pay
and cause such lien to be released or to post with the other an Indemnification
bond to secure and protect the others interest in the subject premises, in an
amount and with sureties to be approved by the other, which approval shall not
be unreasonably withheld.

17. TRANSFER OF LEASEHOLD INTEREST Tenant shall not sublet, assign, transfer,
mortgage or pledge this Lease Agreement or any renewal or extension thereof, or
any part thereof, without the written consent of Landlord for each such
instance, which consent will not unreasonably be withheld; no written consent by
the Landlord to any such assignment, transfer, mortgage, pledge or subletting
shall release Tenant from the liability for the full performance of all of
Tenant agreeements hereunder. Unless otherwise expressly provided in such
written consent. Tenant further agrees not to suffer or permit the transfer or
assignment of this Lease or any part thereof or interest therein by operation of
law.

18. INSPECTION OF PREMISES Landlord, its agents and employees, shall have the
right to enter upon the premises at reasonable times for the purpose of
inspecting the same or to make such repairs, additions or betterments as
Landlord may see fit to make for the safety, improvement or preservation thereof
or any other reasonable purpose.

19. SUBORDINATION. Tenant agrees that this Lease Agreement shall be subject and
subordinate at all times to the lien of any existing mortgage or to mortgages
which may



--------------------------------------------------------------------------------

hereafter be made a lien on the premises by Landlord. Tenant agrees to execute
and deliver such further instruments subordinating this Lease Agreement to the
lien of any such mortgages as may be desired or required by the mortgagee,
provided however, that the mortgagee agrees to recognize the rights of Tenant
under this Lease Agreement until such time as it is in default under the terms
hereof Tenant further agrees that the foreclosure of such a Mortgage shall not
be the cause of a cancelation of this Lease and that Tenant will pay the rental
and other charges herein provided to such mortgagees and will continue to
perform all covenants and agreements of this Lease.

20. RIGHT TO CURE DEFAULTS In the event Tenant shall fail to pay taxes, special
assessments or other charges, fail to keep required insurance in full force and
effect, or fail to effect necessary repairs and/or replacements, or become in
default in any other manner. Landlord may, but need not, pay such taxes,
assessments, charges, insurance premiums or make such necessary repairs and/or
replacements as provided for in paragraph 16 or otherwise cure any existing
default, and all sums paid or expenses incurred by Landlord shall be deemed
additional rent and shall be added to the next subsequent monthly installments
of rent due and payable under this Lease. Nothing in this paragraph shall limit
or modify Landlord’s rights or Tenant responsibilities under paragraph 16. The
provisions of this paragraph shall survive the termination of this Lease
Agreement or any extensions thereof.

21. INTEREST AND OTHER CHARGES Any sums owed by Tenant under the terms of this
Lease, if not paid when the same shall become due and payable, shall bear
interest at the rate of fifteen percent (15%) per annum from the due date
thereof. In the event any action or proceeding is commenced for the collection
of rent or to enforce any of the other provisions of this Lease, Tenant shall
pay and have taxed as part of the costs, reasonable attorney’s fees in favor of
Landlord Tenant agrees that in the event any payment due hereunder has not been
made within ten (10) days after due, it shall remit to Landlord a late charge
equal to two percent (2°k) of the amount due

22. LANDLORD’S LIEN. To secure the full performance by Tenant of each and all of
its obligations under and by virtue of this Lease Tenant hereby grants to
Landlord and Landlord shall have a lien upon any and all of the property of
Tenant brought upon or kept upon the leased premises at any time during the
period of the lease. Said lien shall continue until any and all indebtedness
from Tenant to Landlord is fully paid. Said lien may be enforced in the manner
provided by the laws of the State of Iowa for the enforcement of the statutory
landlord’s lien or otherwise. If Landlord should so request, Tenant agrees to
execute any required security agreements and/or financing statements necessary
to perfect Landlord’s lien in and to Tenant’s property located at the leased
premises

23. DEFAULT In the event of any breach by Tenant of any of the covenants,
agreements and conditions of this Lease or if Tenant shall abandon or vacate the
leased premises before the end of the term of the Lease, or if Tenant shall
become insolvent, or shall be adjudicated bankrupt, or if Tenant property
located on the leased premises shall be levied upon on execution, or if any lien
against Tenant property located upon the leased premises shall not be released
within thirty (30) days, then and in any of said events, all of the indebtedness
of Tenant to Landlord under this Lease, upon ten (10) days written notice in
case of a default involving the payment of money or thirty (30) days notice in
other cases of default, shall become immediately due and payable, and Landlord
thereupon:

 

  (a) shall have the right to enforce the payment of said indebtedness by
foreclosure of the liens securing the same, and/or

 

  (b) shall have the right, without further notice, to declare a forfeiture and
termination of this Lease and of all rights of Tenant thereunder, and shall have
the right to remove Tenant from said premises, and/or



--------------------------------------------------------------------------------

  (c) shall have the right, without further. notice and without declaring
forfeiture and termination of this Lease, to take possession of said premises
and rent the same in Landlord’s name for such rent and upon such terms as
Landlord may determine and to apply said rent upon the amount owing by Tenant
hereunder Tenant shall remain liable for any deficiency in the total rentals
received by Landlord

The aforesaid rights of Landlord shall not be exclusive of each other nor of any
other rights and remedies which Landlord may have at any time under the laws of
the State of Iowa or this Lease Agreement, but shall be cumulative. In the event
of termination as provided for in this paragraph, Tenant shall pay forthwith to
Landlord as liquidated damages the difference between the value of the rent and
all other indebtedness from Tenant to Landlord reserved in this Lease at the
time of such termination and the fair rental value of the leased premises for
the residue of said term

24. EMINENT DOMAIN If all or any part of the leased premises shall be taken for
any public or quasi-public use under any statute, or by right of eminent domain,
or by private purchase in lieu thereof, this Lease shall terminate as to such
portion so taken and Landlord and Tenant shall pursue their respective rights
against the acquiring authority independently of each other but no such claim by
Tenant shall diminish or otherwise adversely affect landlord’s award. Tenant
shall have no right or claim to any portion of Landlord’s award for the taking
of its right, title or interest in the leased premises nor shall Landlord have
any light or claim to any portion of Tenant’ award for the taking of its
property, its leasehold improvements or for the value of its leasehold interest
taken. In the event of a partial taking, Tenant shall continue to utilize said
premises for the operation of their business to the extent that it may be
practicable to do so from the standpoint of good business, and in such event
rental shall abate from the time of such taking until the remainder of the
premises have been restored, except to the extent that Tenant continues or
resumes doing business from part of the premises, in which case the rent will be
equitably reduced

25. TERMINATION DAMAGES Upon termination of this Lease or any extension thereof,
if Tenant is not then in default, Tenant may remove its furniture, furnishings,
fixtures, equipment and other property located upon and installed in the subject
premises at Tenant expense, except as hereinbefore and otherwise provided.
Tenant shall repair any damage to the subject premises occasioned by such
removal and restore said premises to the condition prior to its tenancy,
reasonable wear and tear expected

26. SIGNS Tenant may, at its own cost and expense, attach or affix to the
exterior of the building signs or insignia which shall be in compliance with the
rules, regulations, ordinances and statutes of the City of Cedar Rapids and the
State of Iowa. All signs to be affixed to the building or otherwise located upon
the leased premises shall be subject to the approval of Landlord, which approval
will not be unreasonably withheld.

27. ENVIRONMENTAL Tenant will not, during the term of this Lease and in
connection with the use of the leased premises, engage in the business of
generating, transporting, storing, treating or disposing of any material or
substance designated or classified as a hazardous substance, waste or
contaminant by any federal, state or local statute or ordinance or by any rule
or regulation promulgated or adopted pursuant thereto, including but not limited
to, petroleum, asbestos, ‘PCB”s and radioactive materials or waste (“Hazardous
Materials”) on the property. Tenant will not permit the leased premises to be
used for the storing or disposal of waste or for storing or disposal of
Hazardous Materials and will not permit the leased premises nor any of its
various components to emit any Hazardous Materials, provided that the foregoing
shall not prohibit lawful storage and use of material incidental to Tenant
business. Tenant shall indemnify and hold Landlord harmless from any damages or
claims arising from a breach of this provision



--------------------------------------------------------------------------------

28. REPRESENTATIONS. Landlord and its agent have not made any representations
with respect to the subject premises, property and facilities, the land upon
which the same are located, by implication or otherwise, except as expressly set
forth in the provisions of this Lease Agreement

29. ENTIRE AGREEMENT AND CHANGES. This Lease Agreement in itself contains the
entire agreement between Landlord and Tenant and can only be changed and
modified in writing between them

30. LAW APPLICABLE AND INVALIDITY This Lease Agreement shall be deemed to have
been made in the State of Iowa and shall be construed according to the laws of
said State. If any provisions of this Lease Agreement shall for any reason be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not affect any other provisions hereof, and said Lease Agreement shall be
construed as if such invalid of unenforceable provision had never been contained
herein.

31. NOTICES Any notice required to be given under this Lease Agreement or which
may be given, though not required, shall be in writing and shall be deemed duly
served if mailed by certified mail, in case of notice to Tenant to the address
of the leased premises, and in case of notice to Landlord, to the place at which
the rent is then being paid. Either party may change the address to which said
notices shall be sent by giving written notice of such change to the other.
Personal service of any such notice may be made in lieu of service by mail,
provided that such personal service is made upon an officer or designated agent
of Landlord or is made upon an officer or designated agent of Tenant.

32. QUIET ENJOYMENT Landlord covenants that it has full authority to execute
this Lease Agreement and that Tenant, upon paying the rentals herein provided
and performing its obligations under this Lease Agreement shall quietly have,
hold and enjoy the leased premises during the term hereof, subject to the
provisions herein contained

Landlord shall have the right to mortgage all of its right, title and interest
in and to the real estate, including the leased premises, at any time without
notice, subject to this Lease.

33. WAIVER OF BREACH. It is further covenanted and agreed by and between the
parties that no waiver of a breach of any of the covenants of this Lease
Agreement nor any payment by Landlord of any sums due and payable by Tenant nor
the performance by Landlord of any act which is the duty and obligation of
Tenant under the terms of this Lease Agreement, shall be construed to be a
waiver of any succeeding breach of the same or any other covenant, and that the
failure of Landlord to insist upon strict performance of any of the covenants or
conditions or provisions of this Lease Agreement or to exercise any option
herein conferred in any one or more instances, shall not be construed to be a
waiver of or relinquishment for the future of any such covenants, conditions or
options but the same shall remain in full force and effect. It is further
covenanted and agreed that the acceptance of or collection of rent by Landlord
from any subtenant, assignee or transferee of this Lease or from any successor
to Tenant interest therein, even though with full notice thereof constitute a
consent thereby by Landlord or waive any rights of Landlord arising out of any
such unauthorized subletting, assignment or transfer.

34. LIABILITY. Tenant agrees that Landlord shall not at any time or to any
extent whatsoever be liable, responsible or in any wise accountable for any
loss, injury, death, or damage



--------------------------------------------------------------------------------

to persons or property from any cause or causes whatsoever except that caused by
the negligence of Landlord, its agents or employees, which at any time may be
suffered or sustained by Tenant, or by any person whosoever at any time may be
using, occupying or visiting the leased premises, and Tenant agrees to indemnify
and save Landlord, its agents and employees, harmless from any and all claims,
liabilities, losses, damages, costs and expenses whatsoever arising out of any
such injury, death or damage, except that caused by the negligence of Landlord,
its agents or employees, however occurring. Tenant agrees to pay for all damages
done to the leased premises and the improvements placed thereon by Tenant or any
person or persons permitted on premises by Tenant

35. TENANT’S CERTIFICATE. Within ten (10) days after each request by Landlord,
Tenant shall deliver a certificate to Landlord. The certificate shall be in
writing, shall be acknowledged, and shall be in proper form for recording The
certificate shall be executed by Tenant if Tenant is an individual
proprietorship, by a general partner of Tenant if Tenant is a partnership, or by
the president or a vice president if Tenant is a corporation. Each certificate
shall be certified to Landlord, any Mortgagee, any assignee of any Mortgagee,
any purchaser, or any other person specified by Landlord.

Each certificate shall contain the following information certified by the person
executing it on behalf of Tenant: (i) Whether or not Tenant is in possession of
the premises; (n) Whether or not this Lease is unmodified and in full force and
effect (if there has been a modification of this Lease, the certificate shall
state whether this Lease is in full force and effect as modified) and whether
Landlord is in default under this Lease in any respect; (iv) Whether or not
there are than any claims or defenses against the enforcement of any right or
remedy of Landlord or any duty or obligation of Tenant (and if so, specify the
same); (v) The dates, if any, to which any rent or charges have been paid in
advance; and (vi) Any other information reasonably requested by Landlord.

Within ten (10) days after request therefore by Landlord or any prospective
purchaser or Mortgagee or other lender, Tenant hereby agrees to deliver to the
requesting party Tenant’s most recent financial statements and most recent
annual report, if any, all prepared in accordance with generally accepted
accounting principles consistently applied. Such statements shall be prepared by
the accountants then regularly employed by Tenant or, if Tenant does not then
regularly employ accountants for the preparation of such financial statements,
the financial statement shall be prepared by Tenant and signed by its President,
if a corporation or general partner, if a partnership, who shall certify that
the statement fairly presents the financial condition of the Tenant as of the
date stated.

Landlord shall hold any financial information obtained from Tenant in strict
confidence except as may be necessary (a) for the enforcement of Landlord’s
rights under this Lease, (b) in connection with prospective financing or
prospective sale of the Premises, (c) with respect to tax proceedings, and
(d) pursuant to any legal requirements

36. ACCORD AND SATISFACTION No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly rent herein stipulated shall be deemed to be
other than on account of the earliest stipulated rent, nor shall any endorsement
or statement on any check or any letter accompanying any check or payment as
rent be deemed an accord and satisfaction, and Landlord’s right to recover the
balance of such rent or pursue any other remedy in this Lease provided

37. HOLDING OVER. In the event Tenant, with Landlord’s consent, remains in
possession of the premises after the expiration or termination of the term of
this Lease, and without the execution of a new Lease, Tenant shall be deemed to
be occupying the premises as a Tenant from month to month at a monthly rental
rate equal to 125% of the amount due for the last month of the Lease term, and
otherwise subject to all conditions, provisions and obligations of this Lease
insofar as the same are applicable to a month-to-month tenancy



--------------------------------------------------------------------------------

38. “LANDLORD” MEANS “OWNER” The term “Landlord,” as used in this Lease, so far
as covenants or obligations on the part of Landlord are concerned, shall be
limited to mean and include only the owner or owners at the time in question of
the fee title to the premises and in the event of any transfer or transfers of
the title to such fee, Landlord herein named (and in the case of an subsequent
transfer or conveyance, the then grantor) shall be automatically freed and
relieved, from and after the date of such transfer or conveyance, of all
liability as respects the performance of any covenants or obligations on of the
part of the Landlord contained in this Lease thereafter to be performed;
provided that any funds in the hands of such Landlord or the then grantor at the
time of such transfer, in which Tenant has an interest, shall be turned over to
the grantee, and any amount then due and payable to Tenant by Landlord, or the
then granter under any provisions of this Lease, shall be paid to Tenant.

39. TENANT’S AUTHORITY TO EXECUTE THIS LEASE Tenant warrants and represents to
Landlord that:

 

  (a) Tenant is a corporation duly organized and validly existing in good
standing under the laws of the state of Iowa, and has full right, power, and
authority to enter into this Lease and consummate all of the terms and
provisions thereof,

 

  (b) The execution and delivery by Tenant of this lease will not result in any
breach or violation of or default under or be in conflict with any of the terms
or provisions of the Articles of Incorporation or Bylaws of Tenant as heretofore
amended and in force on the date of execution hereof, or any agreement or other
instrument to which Tenant is a party or by which it is bound and does not
require the approval of any administrative agency or court;

 

  (c) The execution and delivery of this Lease has been duly authorized and this
Lease is valid and binding upon Tenant

40. RELATIONSHIP OF PARTIES It is agreed that nothing contained in this Lease
Agreement shall be deemed or construed as creating a partnership or joint
venture between Landlord and Tenant or between Landlord and any other party, or
cause Landlord to be responsible in any way for the debts or obligations of
Tenant or any other party

41. GENERAL PROVISIONS, Words and phrases herein shall be construed as in the
singular or plural number and as masculine, feminine or neuter gender, according
to context

42. SHORT FORM LEASE The parties hereto agree that this Lease Agreement shall
not be recorded, but that a Short Form Lease setting forth the rights of the
parties of which notice to third parties should be given may be executed and
recorded.

43. SUCCESSORS IN INTEREST This Lease Agreement shall be binding upon the
parties hereto, their heirs, beneficiaries, legal representatives, successors
and assigns.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth herein

 

2ND STORY SOFTWARE, INC.   PBI PROPRIETIES

/s/ Cammie Greif

 

/s/ Fred Timko

Cammie Greif, Tenant   Fred Timko, Partner   LARRY KANE INVESTMENTS, L.C  

/s/ Larry J. Kane

  Larry Kane  

/s/ Swati A. Dandekar

  Swati Dandekar